Citation Nr: 0509122	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued in August 2000 by the Department of Veterans Affairs 
(VA) Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus.

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

3.  Service medical records do not show any diagnosis of 
diabetes mellitus during service.

4.  There is no objective medical evidence linking the 
veteran's current diabetes mellitus to his active military 
service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active military service, and it may not be presumed to have 
been incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in August 2001 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and two supplemental statements of 
the case what evidence had been received.  The RO has 
obtained all the relevant records related to the appellant's 
claim and attempted to verify his claims of exposure to Agent 
Orange during service.  Id.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this regard, the veteran has not been provided a 
VA examination in order to determine whether there is a 
relationship between his current diabetes mellitus and 
exposure to Agent Orange while in Vietnam.  Nevertheless, 
none is required.  See 38 C.F.R. § 3.159(c)(4).  With regard 
to the issue on appeal, this is not the case.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Further, the veteran, by failing to reply to requests for 
information about any additional evidence not of record, has 
stated sub silentio that he neither has nor knows of any 
further pertinent evidence.  Hence, no evidence has been lost 
to the record, and there is no failure to assist the 
appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

The veteran claims entitlement to service connection for 
diabetes mellitus as a residual of exposure to Agent Orange 
during service.  He asserts that he was exposed to Agent 
Orange during service aboard the USS OKINAWA (LPH 3).  He 
asserts that as a result of this exposure, he developed 
diabetes mellitus.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of diabetes mellitus, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307 (a)(6)(iii) (2004).  The veteran contends that he 
served aboard the USS OKINAWA off the coast of Vietnam for 
approximately three weeks, "waiting for orders to assist 
evacuees."  He stated that he and his fellow soldiers were 
"granted 'swim call' where we were allowed to dive off the 
ship and swim in the water for recreation."  The veteran 
stated, "I don't remember the name of the bay nor the name 
of the nearest city," and that after they left the coast of 
Vietnam, they sailed to the Philippines.  At an informal 
conference at the RO in August 2002, the veteran "did not 
specify that he remembers actually landing on shore in 
Vietnam."  In VAOPGCPREC 27-97, the VA General Counsel held 
that service aboard a deep-water naval vessel, such as an 
aircraft carrier, in the waters off the shore of the Republic 
of Vietnam does not constitute service in the Republic of 
Vietnam without evidence showing actual visitation to the 
Republic of Vietnam.  The Board is bound by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the General Counsel. 38 U.S.C.A. § 
7104(c) (West 2002).  See VAOPGCPREC 27-97; 62 Fed. Reg. 
63604 (1997).

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii).  In this case, the veteran avers that he 
developed diabetes mellitus as a result of exposure to Agent 
Orange in service.  The veteran's service medical records do 
not reveal a diagnosis of diabetes mellitus during military 
service.  With the exception of a tattoo, there were no 
abnormalities noted on the veteran's March 1976 separation 
examination.

The veteran has submitted a private medical summary and 
opinion regarding the onset of his diabetes mellitus and its 
etiology.  The record reveals that the veteran is currently 
diagnosed with diabetes mellitus, "adult onset," which was 
originally diagnosed in approximately May 2000.  Based on the 
veteran's subjective statements, the private physician 
opined, in a letter dated in November 2000, that a lack of 
family history of diabetes, no other specific sources within 
his then-current medical profile, and his "youthful age" 
made "his exposure to Agent Orange" "as likely or not" the 
source of his diabetes.  Specifically, the veteran's diabetes 
mellitus "may be related to the defoliant Agent Orange."

That the veteran has a current diagnosis of diabetes mellitus 
is not at issue.  Rather, the difficulty with the veteran's 
claim is that he is not presumed to have been exposed to 
Agent Orange during service.  As noted above, the controlling 
regulation states that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam." 38 C.F.R. § 3.307 
(a)(6)(iii).  The veteran asserts that he was stationed 
aboard the USS OKINAWA and that this exposed him to Agent 
Orange.  The veteran does not specify when he was aboard the 
USS OKINAWA, and he has indicated that he does not remember 
going ashore.  Further, the veteran has not been awarded any 
decorations, medals, badges, commendations, citations, or 
campaign ribbons indicative of service within the Republic of 
Vietnam.

The RO has obtained the veteran's service personnel records, 
which reveal that he served in the Marines as a Postal Clerk 
and as a Rifleman, and that he was assigned to Company F, 2nd 
Battalion, 1st Marine Division, Fleet Marine Force from 
January 30, 1976 to March 18, 1976.  The veteran's DD Form 
214 shows that he served over 11 months of foreign and/or sea 
service.  All other service personnel records indicate that 
the veteran was stationed in California.

There is no evidence that shows that the veteran, or the ship 
on which he reportedly served, actually visited port in 
Vietnam.  The veteran himself makes no allegations of 
actually having set foot in Vietnam.  Again, as noted above, 
the VA General Counsel held that service aboard a deep-water 
naval vessel in the waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam without evidence showing actual visitation to the 
Republic of Vietnam. VAOPGCPREC 27-97; 62 Fed. Reg. 63604 
(1997).  The Board is bound by this opinion.

The preponderance of the evidence is against the veteran's 
claim.  While the evidence of record clearly shows that the 
veteran currently has a medical diagnosis of diabetes 
mellitus, the Board finds that the veteran has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is not 
presumed to have been exposed to Agent Orange during service.  
With no such exposure in evidence, service connection on a 
presumptive basis under 38 C.F.R. § 3.309(e) cannot be 
granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Again, the preponderance of the evidence is against the claim 
on a direct basis.  In the present case the medical evidence 
of record reveals a current diagnosis of diabetes mellitus.  
The veteran is not presumed to have been exposed to Agent 
Orange during service and there is no evidence documenting 
any such exposure.  Moreover, there is no evidence of 
diabetes mellitus in military service and no objective 
medical evidence which, in any way, links the veteran's 
current diabetes mellitus to his active military service, nor 
was it shown within one year after service separation.  
Accordingly, service connection for diabetes mellitus is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure in service, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


